                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

MELONY ERIKSEN and STEVEN                       CV 18-122-BLG-SPW-TJC
CASSITY,

                    Plaintiffs,               ORDER GRANTING
                                              UNOPPOSED MOTION TO
vs.                                           ATTEND PRELIMINARY
                                              PRETRIAL CONFERENCE BY
DEPUY ORTHOPAEDICS, INC.;                     TELEPHONE
DEPUY PRODUCTS, INC.; DEPUY
SYNTHES SALES, INC. d/b/a
DEPUY SYNTHES JOINT
RECONSTRUCTION; DEPUY
INTERNATIONAL, LTD.; and
JOHNSON & JOHNSON,

                    Defendants.

      Plaintiffs have filed an unopposed motion to allow lead counsel to appear at

the Preliminary Pretrial Conference by telephone. (Doc. 14.) Good cause

appearing, IT IS HEREBY ORDERED that Plaintiffs’ motion is GRANTED.

Plaintiffs’ counsel, Dianna Albini may appear by telephone at the Preliminary

Pretrial Conference. Counsel shall use the Court’s conferencing system to

participate in the Conference:

      1.     Dial 1-877-848-7030
      2.     Enter Access Code 5492555 #

      DATED this 26th day of November, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
